DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-2, 4, 18-19, 22, 26, 30, 33, 37-39, 53, 62, 82, 84-86, and 89-90 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/GB2019/050852 filed on 26 Mar. 2019, which claims benefit under 35 USC 119(a)-(d) to foreign application No. UK 1804924.7 filed on 27 Mar. 2018.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2 Jun. 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 1-2, 4, 18-19, 22, 26, 30, 33, 37-39, 53, 82, and 85 are objected to because of the following informalities:  The “A” at the beginning of claims 1-2, 4, 18-19, 22, 26, 30, 33, 37-39, 53, 82, and 85 should be ---The---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 37, the limitation of “Z is a boronic ester group as defined in” is indefinite because the limitation is incomplete as the terms “as defined in” suggest that the boronic ester is defined in another claim.  The Examiner suggests removing the terms “as defined in” from the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 82, 84, and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2005/0059663 A1; published 17 Mar. 2005; see attached 892), in view of Wang et al. (WO 2017/181918 A1-English translation; published 26 Oct. 2017; see attached 892).

	Martin et al. teach phthalazinone derivatives (see title).  Martin et al. disclose compound 267 
    PNG
    media_image1.png
    166
    241
    media_image1.png
    Greyscale
 wherein R is 
    PNG
    media_image2.png
    40
    61
    media_image2.png
    Greyscale
  (see [0297]).  This reads in part on a compound of formula (Ia) wherein E is a halogen (F).  Martin et al. teach that included with the term isomer are compound with one or more isotopic substitutions.  For example H may 1H, 2H (D), and 3H (T), C may be in any isotopic form, including 12C, 13C, and 14C; O may be in any isotopic form, including 16O, and 18O; and the like (see [0138]).  Martin et al. teach that inventors have discovered that compounds where R is of a certain nature exhibit surprising levels of inhibition of the activity of PARP, and/or of potentiation of tumor cells to radiotherapy and various chemotherapies (see [0015]).  Martin et al. teach a pharmaceutical composition comprising a compound of the first aspect and a pharmaceutically acceptable carrier or diluent (see [0028]).
	Martin et al. do not disclose a compound of formula (Ia) wherein E is a halogen radioisotope or a compound of formula I.
	Wang et al. teach that in 2008, the FDA quickly approved olaparib as a single-agent therapy for patients with advanced ovarian cancer who had undergone at least three chemotherapy sessions, or advanced ovarian cancer with suspected BRCA mutations.  Currently, AstraZeneca is conducting multiple phase III studies to investigate the use of olaparib in the treatment of BRCA-mutated ovarian cancer, gastric cancer, and breast cancer.  The mode of action of olaparib gives it the potential for a wide range of tumor types with DNA repair defects (see pg. 1).  Wang et al. teach that the present invention includes isotopically labeled compounds which are equivalent to the original compounds.  Examples of compound isotopes that can be classified as the present invention include fluorine, such as 18F.  Isotopically labeled compounds can be prepared by general methods, by replacing readily available isotope-labeled reagents with non-isotopic reagents, using the scheme in the example (see pg. 3).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound taught by Martin et al. (compound 267; olaparib) by substituting its F with 18F as taught by Martin et al. and Wang et al. because it would have been expected to provide the advantage of PET imaging PARP in a wide range of cancer types including ovarian cancer, gastric cancer, and breast cancer and/or provide an equivalent . 

Claims 1, 82, 84-85, and 89  is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2005/0059663 A1; published 17 Mar. 2005; see attached 892), in view of Wang et al. (WO 2017/181918 A1-English translation; published 26 Oct. 2017; see attached 892), in further view of Wilson et al. (Chem. Commun.; published 2016; see IDS filed 2 Jun. 2021).
	Martin et al. teach as discussed above.
	Martin et al. do not further teach a compound of instant formula I wherein E is 131I, etc.
	Wang et al. teach as discussed above.
	Wilson et al. teach the radiosynthesis of SPECT tracers via a copper mediated 123I iodination of (hetero)aryl boron reagents (see title).  Wilson et al. teach that aryl boronic reagents can now be employed as common precursors for both fluorine-18 and iodine-123 radiolabeling (see abstract).  Wilson et al. teach cancer therapeutics (see pg. 13277).	Wilson et al teach that aryl boronic esters derived from pinacol undergo nucleophilic 18F-fluorination with cyctron produced 18F-fluoride in the presence of Cu(OTf)2(py)4.  The prospect of using a common precursor for both radiofluorination and radioiodination prompted us to explore the copper mediated reaction of aryl boron reagents with [123I]NaI, a radioactive isotope of iodine used in SPECT-CT (see pg. 13278).  Wilson et al. teach that the reaction shows broad substrate scope towards electron-rich and electron-poor (hetero)aromatics.  We validated the concept of divergent radiohalogenation by reacting a common aryl boron reagent with either 18F-fluoride or 123I-iodine in the presence of a copper complex (see pg. 13279).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Martin et al. by further substituting the F with 123I as taught .

Claims 1-2, 4, 22, 26, 33, 38-39, 82, 84-86, and 89  is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2005/0059663 A1; published 17 Mar. 2005; see attached 892), in view of Wang et al. (WO 2017/181918 A1-English translation; published 26 Oct. 2017; see attached 892), and Wilson et al. (Chem. Commun.; published 2016; see IDS filed 2 Jun. 2021), in further view of Langkopf et al. (AU 2003/253418 B2; published 11 Mar. 2004; see attached 892).
	Martin et al. teach as discussed above.
	Martin et al. do not further teach a process for producing a compound of formula Ia which comprises (i) treating an organoboron compound of formula (II) with a copper compound and E- wherein RP is a protecting group of formula (III); and removing the protecting group RP to produce a compound of formula (Ia).
	Wang et al. teach as discussed above.
	Wilson et al. teach as discussed above.  In addition, Wilson et al. teach 18F-fluorination by reacting protected precursor 1o bearing Bpin with i) [18F]KF/K222, [Cu(OTf)2(py)4], DMA, 110oC, 20 min, and ii) 57% HI, 120oC, and 20 min (see pg. 13279).
	  Langkopf et al. teach 8-[3-amino-piperidin-1-yl]-xanthine, the production thereof and the use of the same as medicaments (see title).  Langkopf et al. teach the treatment of cancers (see pg. 14).  Langkopf et al. disclose methyl 4-oxo-3-[(2-trimethylsilanyl-ethoxy)methyl]-3,4-dihydro-
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, which was prepared by reacting methyl 4-oxo-3,4-dihydrophthalazin -1-carboxylate with (2-trimethylsilanyl-ethoxy)methylchloride in the presence of Hunig base in methylene chloride at ambient temperature 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (see pg.106).  Lankopf et al. teach deprotection of the (2-trimethylsilanyl-ethoxy)methyl group with trifluoroacetic acid in methylene chloride at ambient temperature (see pg. 92).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the Martin et al. by preparing the [18F]olaparib by treating an organoboron, such as Bpin, compound of formula (II) with a copper compound, such as [Cu(OTf)2(py)4] and a E-, such as [18F]KF/K222, as taught by Wilson et al. and Langkopf et al. because it would advantageously enable nucleophilic 18F-fluorination of an arene precursor starting from cyclotron produced 18F- ion.  The (2-trimethylsilanyl-ethoxy)methyl protecting group would have been obvious to try.  A person of ordinary skill in the art would have been motivated to use a (2-trimethylsilanyl-ethoxy)methyl protection group because Langkopf et al. teach that 2-trimethylsilanyl-ethoxy)methyl is a suitable protecting group for 4-oxo-3,4-dihydrophthalazines.

Claims 1-2, 4, 18-19, 22, 26, 30, 33, 38-39, 82, 84, 86, and 89  is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2005/0059663 A1; published 17 Mar. 2005; see attached 892), in view of Wang et al. (WO 2017/181918 A1-English translation; published 26 Oct. 2017; see attached 892), Taylor et al. (J. Am. Chem. Soc.; published 26 May .

Martin et al. teach as discussed above.
Martin et al. do not further teach as process of producing a compound of formula (I) wherein the copper compound is [(impy)4CuII(OTf)2] optionally formed in situ from a compound of formula LnCu(OTf)2 where L is a ligand other than impy. 
	Wang et al. teach as discussed above.
	Lankopf et al. teach as discussed above.
	Taylor et al. teach derisking the Cu-mediated 18F-fluorination of heterocyclic positron emission tomography radioligands (see title).  Taylor et al. teach that PET is a quantitative molecular imaging technology that can provide valuable insight on the in vivo behavior of drug candidates much earlier in the drug discovery pipeline (see pg. 8267).  Taylor et al. teach that the heterocycles could influence 18F-fluorination by facilitating the transmetallation of the aryl group from boron to copper, or the reductive elimination from Cu(III)18F intermediates, while others with strongly Lewis basic coordinating prevent 18F-fluorination by generating an unreactive copper species (see pg. 8268).  Taylor et al. teach that imidazo[1,2-b]pyridazine (impy) was compatible with 18F-fluorination.  Heteroarenes such as imidazo[1,2-b]pyridazine 59 led to the formation of [18F]9 in RCC higher than observed in their absence (see pg. 8271; tables 1 and 2; suggests in situ formation of (impy)4CuII(OTf)2).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify Martin et al. by further treating a compound of formula II or IIa with 18F- and a (impy)4CuII(OTf)2 optionally generated in situ by addition of excess impy to Cu(OTf)2(py)4 as taught and suggested by Taylor et al. because it would have been expected to result in higher radiochemical conversion that with the use of Cu(OTf)2(py)4 alone.

s 1-2, 4, 18-19, 22, 26, 30, 33, 37-39, 82, 84, 86, and 89  is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2005/0059663 A1; published 17 Mar. 2005; see attached 892), in view of Wang et al. (WO 2017/181918 A1-English translation; published 26 Oct. 2017; see attached 892), Taylor et al. (J. Am. Chem. Soc.; published 26 May 2017; see attached 892), and Langkopf et al. (AU 2003/253418 B2; published 11 Mar. 2004; see attached 892), in further view of Everson (University of Rochester-Dissertation; published 2013; see attached 892).
	Martin et al. teach as discussed above.
	Martin et al. do not further teach a method wherein the solvent comprises DMI, the copper compound if [(impy)4CuII(OTf)2] and the ratio of the amount of the copper compound is from 3:5 to 3:4.
	Wang et al. teach as discussed above.
	Taylor et al. teach as discussed above.
	Langkopf et al. teach as discussed above.
	Everson teaches nickel-catalyzed electrophile cross coupling of aryl halides with alkyl halides (see title).  Everson teaches solvent effects.  Everson discloses DMA and DMI solvents.  See Table 2.8.  A screen of several solvents highlighted the superior yields obtained in urea or amide based solvents.  Examining the physical properties of the solvents tested reveal that good solvents for this reaction are polar, viscous, and strong donors.  The polarity and electron donating properties of the solvent likely serve to make Mn0 more reducing while also filling vacant coordination sites on nickel intermediates. Solvent viscosity plays a significant role in the high selectivity observed for the reaction (see pg. 33).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify Martin et al. by further substituting DMA with DMI as taught by Everson because it would have been expected to provide an equivalent amide solvent suitable for use in coupling reaction with a similar dipole moment and polarity and/or advantageously .  

Claims 1, 53, 62, 82, 84, and 89-90  is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2005/0059663 A1; published 17 Mar. 2005; see attached 892), in view of Wang et al. (WO 2017/181918 A1-English translation; published 26 Oct. 2017; see attached 892), in further view of Reiner et al. (US 2013/0309170 A1; published 21 Nov. 2013; see attached 892).
	Martin et al. teach as discussed above.
	Martin et al. do not further teach a method of imaging a subject comprising administering [18F]olaparib to the subject and imaging the subject by positron emission tomography (PET).  Martin et al. do not further teach an in vitro method of imaging a cell or tissue sample, comprising contacting the cell sample or tissue sample with [18F]olaparib and imaging the cell sample or tissue sample by PET.
	Wang et al. teach as discussed above.
	Reiner et al. teach compositions and methods for in vivo imaging (see title).  Reiner et al. teach that given the emerging importance of PET imaging in preclinical and clinical settings, the compounds provided herein function as detectable probes for whole body PARP1 imaging (see [0006]).  Reiner et al. teach olaparib (see [0010]).  Reiner et al. teach that the methods provided herein include methods for detecting a cancer that overexpresses PARP1.  Generally the methods include contacting a cell with an effective amount of a compound as provided hereing and imaging the cells.  Such methods may be conducted in vitro or in vivo (see [0103]).  
18F]olaparib to a subject or cell sample and image the subject or cell sample by positron emission tomography as taught by Reiner et al. because it would advantageously enable detecting cancers that overexpresses PARP1 in vitro or in vivo.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN R. DONOHUE/
Examiner, Art Unit 1618